Citation Nr: 1807060	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  10-49 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than November 17, 2009, for the grant of a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities, to include on an extraschedular basis.   

(The appeals of entitlement to service connection for a bilateral arm disability, as well as whether there was clear and unmistakable error in an August 1990 rating decision which denied entitlement to service connection for headaches and residuals of a cervical spine injury, were addressed in a separate decision).

REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 1974.  His awards and decorations include the Combat Action Ribbon, among others. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2011.  A transcript of the hearing is of record.  

This claim was previously before the Board in April 2014 where it was remanded for additional development.  It has since been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that the issue of entitlement to a TDIU for the period from June 17, 2008 to November 16, 2009 must be remanded for further action.  

The Veteran asserted at his September 2011 videoconference hearing that he is entitled to an effective date earlier than November 17, 2009, for the grant of a TDIU because he was unemployable as early as August 1987.  

The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a). 
 
Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extra-schedular consideration under 38 C.F.R. § 4.16(b).  Significantly, the Board has no power to award a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) in the first instance without referring the claim to VA's Director of Compensation and Pension for such consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

As discussed below, the Veteran's disability rating during the period in question did not meet the threshold for a grant of TDIU on a schedular basis until November 17, 2009.  The determinative issue before the Board is whether the Veteran is entitled to an effective date earlier than November 17, 2009, for the grant of TDIU on an extraschedular basis.

The Veteran first submitted a claim for TDIU on February 12, 2007.  This claim was adjudicated and denied in a March 2008 rating decision, with the rating decision noting that the Veteran did not meet the TDIU rating percentages.  

The Veteran did not submit a Notice of Disagreement with the March 2008 denial of TDIU, nor was new and material evidence received within the one year appeal period.  Therefore, the March 2008 denial of TDIU is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.105(a), 3.156(b), 20.200 (2017).  

However, the Veteran did submit a Notice of Disagreement with the March 2008 denial of service connection for the low back in May 2008.  During the course of the appeal of this issue, service connection was subsequently granted for the Veteran's low back disability in a December 2008 rating decision.  A 10 percent evaluation was assigned.  

The Veteran filed an additional claim for TDIU on June 17, 2009.  The 10 percent rating for the low back disability raised the Veteran's combined evaluation for compensation to 50 percent for his service-connected disabilities.  In a July 2010 rating decision, the Veteran's service-connected headache disability was increased to 50 percent disabling, effective November 17, 2009, giving him a 60 percent combined evaluation for compensation as of that date.  As the Veteran met the schedular criteria for a TDIU at that time, that claim was also granted effective November 17, 2009.  The Veteran submitted a timely Notice of Disagreement with the effective date of the TDIU, and the current appeal ensued. 

The grant of TDIU is an award of increased disability compensation for the purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110(a) (2014).  The law provides an exception to this general rule for increased ratings.  38 U.S.C. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2017); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-5 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  

Thus, for consideration by the Director of an earlier effective date pursuant to 38 C.F.R. § 4.16 (b), the Board can only consider at most whether entitlement on an extraschedular basis arose between June 17, 2008, which is one year prior to the receipt of the Veteran's June 17, 2009 claim for a TDIU, and November 17, 2009.

In the June 17, 2009 formal application for a TDIU, the Veteran asserted that his disabilities were too restrictive to allow him "to do much of anything."  He also asserted that his pain medication would make him a liability to an employer.  A July 2009 VA examiner's opinion noted that the Veteran's service-connected spine and low back conditions would make it very difficult for the Veteran to be employed in a sedentary or physical environment.  An August 2009 statement from the Veteran's sister asserts that he was unable to stand straight nor could he sit comfortably for any length of time, was unable to carry heavy objects, and was in a great deal of pain requiring medication.  A September 2009 statement from acquaintances of the Veteran note that he had extreme difficulties "doing even mundane tasks." 

Based on the foregoing, the Board finds that referral to the Director for consideration of an earlier effective date for the Veteran's award of a TDIU on an extraschedular basis is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any outstanding treatment records relevant to his claim for the period from June 17, 2008 to November 17, 2009 that have not previously been submitted.  All identified VA records for this period should be added to the claims file.  All other properly identified records for this period should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above development has been accomplished to the extent possible, refer the issue of entitlement to an earlier effective date for the award of TDIU to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis for the period from June 17, 2008 to November 17, 2009, in accordance with the provisions of 38 C.F.R. § 4.16(b).  

A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be provided to the Director.

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


